This is an appeal from a decree of the Circuit Court of Richland County, setting aside Decision No. 40-C-12 of the South Carolina Unemployment Compensation Commission and ordering the commission to pay to the plaintiffs-respondents and those they represent certain unemployment compensation.
The respondents, employees of Pacific Mills, Hampton Division, representing all weavers, loom fixers, doffers, frame tenders, spoolers, cloth-room help, card hands, general labor, and auxiliary help, other than those named, were permitted, under the Regulations of the South Carolina Unemployment Compensation Commission, to bring his action as groups, representing different craftsmen, before said commission as "group test claimants." These claimants are representatives of different classes of craftsmen engaged in the textile industry of Pacific Mills, and are representative of those classes or groups of craftsmen who had not stopped work, but endeavored to continue their work, and were prevented from doing so by reason of the refusal of another class or group of craftsmen failing to report for work. That class or group of craftsmen refusing to continue to work represented a very small percentage of the entire number of workmen engaged by the Pacific Mills, Hampton Division, in the processing or manufacture of cloth. This strike of the small majority which brought about the stoppage of work was not sanctioned by the bargaining agency and was therefore an outlaw or rump strike.
The regulation of the South Carolina Unemployment Compensation Commission under which these claims were instituted, have the effect of law.
Under its regulation and under the written claim filed, the South Carolina Unemployment Compensation Commission entertained the claims made by representatives of the various classes or crafts of workers, thereby recognizing that while all the workers were engaged in the process of producing or manufacturing cloth, the production thereof *Page 348 
was the result of work of different crafts or classes. In other words, the commission itself, in the manner whereby the claim was instituted, recognized various classes or crafts and grades of workmen, there being, according to the written claim, eleven various classes representing that many trades or crafts in a specific field or calling, necessary to the manufacturing or processing of cloth.
The facts and questions involved are stated fully in the decree of the learned trial Judge, and are here reproduced:
"On November 9, 1940, the commission rendered an initial determination in the case of Johnson, Tarlton and Cole who, pursuant to Regulation 12 (d) (5) providing that the Commission's decision in the case of `one of a group representing a grade or class of workers similarly situated * * * shall be binding as to the entire group,' at the hearing held before the Commission's claims examiner on October 11, 1940, were chosen, with others, to represent the workers of the various occupations and departments in the Hampton Division. It was determined that none of the claimants were entitled to benefits. The claimants, pursuant to the procedure set forth in the Act appealed the determination which was thereafter affirmed and adopted by the commission on December 3, 1940. The commission decided that the claimants were disqualified from benefits because their unemployment was due to a labor dispute and because they had not satisfied the commission that they were not members of a grade or class of workers of which there were members any of whom were participating in or directly interested in the labor dispute. The commission held, however, that the employees of one plant none of which participated in or financed the dispute. were entitled to benefits because they worked in a `separate factory.' The claimants filed a petition for review and in compliance with the Act the commission has filed the entire record with the Court. At the time of argument counsel for Pacific Mills submitted a brief in which it was contended that the commission's decision in this particular was *Page 349 
erroneous. Since the Pacific Mills did not appeal from the decision of the commission that portion of the findings and the decision on this point is not now before me and cannot be disturbed on appeal.
"The determination of the questions before me involves the interpretation of Section 5 (d) of the Act which provides that benefits may not be paid to those claimants who:
"`For any week with respect to which the commission finds that his total or partial unemployment is directly due to a labor dispute in active progress in the factory, establishment or other premises at which he is or was last employed; Provided that this subsection shall not apply if it is shown to the satisfaction of the commission that:
"`(1) He is not participating in or financing, or directly interested in such labor dispute; and
"`(2) He does not belong to a grade or class of workers of which, immediately before he became unemployed by reason of such dispute, there were members employed at the premises at which the dispute exists, any of whom are participating in or directly interested in such dispute.
"`Provided, Further, That if in any case separate branches of work, which are commonly conducted as separate businesses in separate premises, are conducted in separate departments of the same premises, each such department shall for the purpose of this subsection be deemed to be a separate factory, establishment or other premises.'
"The Pacific Mills is engaged in the manufacture of grey goods and has a division in Columbia, South Carolina, known as the Hampton Division, which consists of four plants employing more than two thousand (2,000) workers, the Olympia, Granby, Richland and Capital City plants.
"Prior to Monday, September 16, 1940, the Pacific Mills rearranged the work load in the four plants, which rearrangement was to take effect on Monday, September 16, 1940. The change had the effect of increasing the work load of a majority of the employees in the four plants. Before *Page 350 
the effective date the management discussed this rearrangement with the shop committee and representatives of the Textile Workers Union of America which has been declared by the National Labor Relations Board to be the statutory collective bargaining agent for the employees. Local No. 254 of the Textile Workers Union of America held a special meeting on Sunday, September 15, 1940, discussed the new work load, and voted to try the same.
"Following the meeting of the union of Sunday, September 15, the doffers held a meeting and decided not to report for work on the next morning.
"On the following day, the spinning doffers did not report for work on the first, second and third shifts at the Olympia plant. Likewise, the spinning doffers did not report for work on the first, second and third shifts at the Richland plant. The battery fillers at the Richland plant walked out of the weave room on Tuesday, September 17, at 9 A. M., these workers being employed on the first shift. The second and third shift battery fillers did not report for work at the Richland plant on September 17.
"At the Granby plant, the fly frame hands on the second shift walked out of the plant at 3:30 on Tuesday afternoon. September 17; these employees did work on Monday. The fly frame hands on the third shift did not report for work on Tuesday, and neither did the fly frame hands on the first shift report for work on Wednesday, September 18th. At the Granby plant, the bobbin cleaning hand did not report for work on the second and third shifts on Tuesday, September 17, nor on the first shift on Wednesday, September 18th.
"The questions to be decided are:
"(1) Was the unemployment of the claimants directly due to a labor dispute in active progress during the several weeks for which they claim benefits? (None of the employees who quit work at any of the plants or who failed to report for work have presented claims for benefits. The claims *Page 351 
of all the other employees were, pursuant to the commission's group test claim procedure, the subject for determination by the commission.)
"(2) Assuming that their unemployment was directly due to a labor dispute, were the claimants participating in, financing or directly interested in the labor dispute
"(3) Also assuming that their unemployment was directly due to a labor dispute, did the claimants belong to a grade or class of workers of which there were members any of whom were participating in or directly interested in the labor dispute?"
At the outset we are met with the question, Did the appeal to the Court in the manner provided by the Act, present questions of fact which the trial Judge was precluded from reviewing, or did such resort to the Court's present questions of law involving the construction and interpretation of the Unemployment Compensation Law and the application of such legal principles to the facts of the instant case? The Circuit Judge decided that the questions before him were questions of law. In this decision I concur.
The Circuit Judge held that there was no "labor dispute" within the meaning of the Act, however, the opinion of the Honorable Chief Justice in discussing the presence or absence of a "labor dispute" sets forth "that it was not the intent of the Legislature to give the Courts the right to determine whether a labor dispute existed * * * as a matter of fact," and that "neither the Circuit Court nor this Court can interfere with those findings." If, in fact, and in law there was no "labor dispute" in existence at the time in question, the judgment of the lower Court should be affirmed. I do not agree that the question of the existence of "a labor dispute" is purely and solely one of fact, which the Courts are forbidden to inquire into. If that be correct, the decision of the commission would be final in every instance, and the party unsuccessful before the commission would be deprived of the legal right of appeal. It is my opinion *Page 352 
that the Circuit Court, and this Court, may inquire into the facts as testified to, with a view of determining if there is any evidence to support such finding. It has always been the rule that the question of whether there is any competent evidence is a question of law for the decision of the Court.Phillips v. Dixie Stores, Inc., 186 S.C. 374, 195 S.E., 646.
I am of the opinion that the question as to whether or not a "labor dispute" existed within the meaning of the Unemployment Compensation Act of South Carolina under the facts of this case, depends upon whether the Act in question is construed and interpreted liberally as provided by the provisions of Section 2 of the Act, which declares the state public policy, or if the provisions of Section 5 (d) of the Act is to be given such a meaning as to make meaningless the provisions of Section 2. The question therefore becomes narrowed to the point of law, as to what was the legislative purpose in enacting the Act in question.
In the opinion of the Chief Justice the view is expressed that the provisions contained in Section 2 are limited and circumscribed by the provisions of Section 5 (d) and the opinion cites with approval, In re Steelman et al.,219 N.C. 306, 13 S.E.2d 544, a case in which the Supreme Court of North Carolina so construed a similar declaration of policy. However, while the decisions of the Supreme Court of our sister state are entitled to the greatest consideration, I cannot agree with the conclusions reached by the Supreme Court of North Carolina in that case. There is no question that the legislature may use words of general import and subsequently limit their meaning by words of particular or stricted import relating to the same subject-matter.
But, the question here is, did the legislature of this State intend to limit the provisions of Section 2 by the enactment of Section 5 (d)? I do not conceive that such was the purpose of the enactment of Section 5 (d), for to ascribe such purpose to the legislature would be to nullify Section 2, and defeat the whole plan of the Act. *Page 353 
Section 2 of the Act provides: "As a guide to the interpretation and application of this act, the public policy of this state is declared to be as follows: Economic insecurity due to unemployment is a serious menace to the health, morals and welfare of the people of this State. Involuntary unemployment is therefore a subject of general interest and concern which requires appropriate action by the General Assembly to prevent its spread and to lighten its burden which now so often falls with crushing force upon the unemployed worker and his family. The achievement of social security requires protection against this greatest hazard of our economic life. This can be provided by encouraging employers to provide more stable employment and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance. The General Assembly, therefore, declares that in its considered judgment the public good, and the general welfare of the citizens of this state require the enactment of this measure, under the police powers of the state, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own."
Section 5 (d) of the Act provides:
"(d) For any week with respect to which the commission finds that his total or partial unemployment is directly due to a labor dispute in active progress in the factory, establishment or other premises at which he is or was last employed; Provided that this subsection shall not apply if it is shown to the satisfaction of the commission that:
"(1) He is not participating in or financing, or directly interested in such labor dispute; and
"(2) He does not belong to a grade or class or workers of which, immediately before he became unemployed by reason of such dispute, there were members employed at the *Page 354 
premises at which the dispute exists, any of whom are participating in or directly interested in such dispute.
"Provided, Further, That if in any case separate branches of work, which are commonly conducted as separate businesses in separate premises, are conducted in separate departments of the same premises, each such department shall for the purpose of this subsection be deemed to be a separate factory, establishment or other premises."
The last sentence of Section 2, above quoted, specifically provides that the benefits of the Act shall inure to "personsunemployed through no fault of their own." To give Section 5 (d) the meaning contended for by appellants would entirely nullify the meaning of the above-quoted portion of Section 2 of the Act, without reason and in violation of certain well-recognized rules of statutory construction.
In City of Spartanburg v. Leonard, 180 S.C. 491,186 S.E., 395, this Court laid down the following rule of statutory construction: "In ascertaining Legislature's intent. court is not governed by apparent meaning of words in one clause, sentence, or part of statute, but by consideration of whole act, read in light of conditions and circumstances as they appeared to Legislature and purpose sought to be accomplished."
In Purdy v. Strother, 184 S.C. 210, 192 S.E., 159, the rule was stated in the following language: "In construing statutes, court will endeavor to reconcile if it can, any apparently conflicting provisions of two sections of same statute so that all parts thereof might be given, as far as possible, full force and effect."
If Section 2 is permitted to control the interpretation of Section 5 (d), the rule laid down in the Spartanburg andPurdy cases, supra, will be consistently followed; however, to permit Section 5 (d) to limit or circumscribe the meaning to be given Section 2 will be in violation of that rule.
As the Circuit Court decree states "Time and again Courts and Commentators have referred to declarations of policy *Page 355 
or preambles in order to resolve contested meanings of ambiguous terms. Virginian Railway Co. v. System Federation,300 U.S. 515, 563 [57 S.Ct., 592], 81 L.Ed., 789,808; United States v. Hutcheson [312 U.S. 219],61 S. Ct., 463 [85 L.Ed., 788]; United States v. Darby
[312 U.S. 100, 657], 61 S.Ct., 451 [85 L.Ed., 609, 132 A.L.R., 1430]; Dougherty v. United States
[58 App. D.C., 308], 30 F.2d 471, 472; White v. Levy, 91 Ala., 175
[8 So., 563]." This Court, in Ponder v. City of Greenville,196 S.C. 79, 12 S.E.2d 851, 855, said: "It is, of course, well settled that the title of an act may be resorted to for light on its construction." Arthur v. Johnston, 185 S.C. 324,194 S.E., 151.
It is equally well settled that social legislation is remedial and is to be liberally construed in favor of the employee.
In view of the foregoing principles, the various provisions of Section 5 (d) of the Act, must be interpreted so that they will effectuate the declared policy of the General Assembly.i. e., that the unemployment reserves be used for the benefit of persons unemployed "through no fault of their own."
As the Circuit Judge pointed out, the record is clear that the refusal to work by the doffers, battery hands, fly frame hands and bobbin cleaning hands, and their reason for such refusal, did not involve the statutory sole collective bargaining agent, which, under the provisions of the National Labor Relations Act, was the only legal representative of all the workers. The overwhelming majority of the workers cannot be denied benefits since they were ready, willing, and able to work at all times, and since neither they nor their statutory collective bargaining agency had any dispute with the employer. If the labor dispute clause contained in Section 5 (d) is interpreted so broadly as to disqualify those claimants who were unemployed through no fault of their own, then violence will be done to the intent of the General Assembly, as expressed in Section 2 of the Act. If this mandate *Page 356 
of the legislature is to be charged, it must be changed by the legislature, and not by the Court.
The Unemployment Compensation Commission and the opinion of the Court, as written, found that the claimants were disqualified because their unemployment was due to a labor dispute. It appears that the commission and the majority opinion of this Court failed to give consideration to the word "directly" appearing in the statute as amended. This word was inserted before the phrase, "due to a labor dispute." The insertion of the word "directly" must certainly have been put into the statute in order to establish a clear causal relationship between the labor dispute and the unemployment, so as not to disqualify those unemployed through no fault of their own.
I here, for emphasis, quote with approval from the learned trial Judge's decree, for he, in very clear and convincing terms, disposed of this question:
"The Supreme Court of Alabama, in the Drummond case.
cited below, also found the use of the word `directly' in the similar Alabama statute, of great significance in limiting the labor dispute disqualification. In that case the claimants, members of an A.F. of L. affiliate, were unemployed because of a dispute between the employer and the C.I.O. affiliate.
"`This therefore, was the direct cause of appellee's unemployment and not the "labor dispute" in which the C.I.O. affiliates were involved. The Trial Court, therefore, in our opinion correctly held, and this Court also finds the fact to be that appellee's unemployment was not "directly due to a labor dispute still in active progress in the establishment in which he is or was last employed."'
"The Commission (South Carolina Unemployment Compensation Commission) adopted the definition of `labor dispute' found in the Wagner Act, the Norris-LaGuardia Act and the New York and Massachusetts Labor Relations Act. *Page 357 
and applied them to the facts in this case without consideration of the different purposes of these statutes.
"It must be held as a matter of law under the facts found by the commission that the unemployment of these claimants was not directly due to a labor dispute. The highest Court of Alabama, in a case directly in point, Department of IndustrialRelations v. Drummond, Ala. App., 1 So.2d 395,398, affirmed an opinion adopted March 27, 1941, by Alabama Supreme Court, 241 Ala., 142, 1 So.2d 402, dealing with similar facts and with the same contention that the definition of a labor dispute used in other statutes must be interpreted by reference in an unemployment compensation statute and applied as though it were an injunction or labor relations statute said:
"`The ingenious argument of the able counsel for appellant that for this case, as regards the status of appellee, we adopt for construction, here, the definition of a labor dispute as used in the Norris-LaGuardia Act, 29 U.S.C.A., § 113 (c), and National Labor Relations Act, 29 U.S.C.A., § 152(9), is unconvincing. Irrespective of whether or not these definitions, if applied to this case, would aid in controlling the question, the term, as there used, is expressly restricted to and subsumed under the declared policy and purposes of the Acts, themselves, which are among other benefits sought to be accorded the worker, preservation and encouragement of the right to organize and bargain collectively. Thus the broad and flexible definition comprehended in the Federal Acts and variously approved by judicial construction. But it is unwarrantable that such statutory definition obviously given a comprehensive meaning in the Federal Law seeking to benefit the worker, should be torn from its original setting and, by judicial interpolation, be read into the Alabama Act so as to be destructive of the elemental purpose of the Act, i. e., the relief of unemployment.
"`In the case of Kieckhefer Container Co. v. UnemploymentCompensation Commission, 125 N.J.L., 52, *Page 358 13 A.2d 646, 647, an analogous question was presented, where the "labor dispute" disqualification clause of the New Jersey Unemployment Compensation Statute was under consideration by the Supreme Court of that State. While such clause in the New York Statute, N.J.S.A., 43: 21-5(d) (1, 2), is not altogether similar to that of the Alabama Act, the view expressed by that court with reference to an almost identical situation as the appellee's plight here (in that case a non-union employee rendered unemployed by reason of a strike of the union employees and the consequent shutdown of his establishment) strongly supports the conclusions in the case at bar by this court.'
"In the above case the claimant was a member of the Captive Coal Miners' Union and was unemployed as the result of a labor dispute between the United Mine Workers of America and the employer. The Court, in granting benefits to the claimant because neither the claimant nor his union was engaged in a labor dispute with the employer said:
"`The record is further clear that appellee and his organization had an existing contract under which they were working, were in no disagreement of any character with the employer or anyone, wanted to continue to work and urged the employer to allow their employment to so continue, irrespective of the conduct, contract or attitude of the United Mine Workers of America. For reasons of its own, however, and utterly beyond the control of appellee or his union, this was not compatible with the wishes of the employer and hence the closing of the mine and the resulting unemployment of appellee.'"
From the foregoing authorities it will be seen that the respondents in the case before this Court were not disqualified to receive the benefits under the Act by reason of Section 5(d) of that Act.
Even if respondents' unemployment had been due to a labor dispute, the question then arises, were they participating *Page 359 
in or financing, or directly interested in such labor dispute?
Again quoting with approval from the Circuit Court decree:
"In defining `directly interested' it must be noted that the term is found in the first requalification paragraph with the terms `participated in' and `financed.' The first requalification paragraph begins with the singular `he' rather than the plural `they'. It must therefore be assumed that the General Assembly intended the term `directly interested' to refer to the activity of an individual, not a group, doing some overt act in furtherance of the labor dispute. The meaning of the terms of a statute are known by the company they keep and derive life and color from the context. During the argument of this cause counsel for the commission, displaying commendable candor, stated that the decisions defining this and other terms found in all the unemployment compensation statutes are in hopeless and contradictory confusion. It is again apparent that the term must therefore be interpreted so as to effectuate the declared policy of the Act. Directly in point is the decision of the highest Court of New Jersey, which said in the case of Kieckhefer v. Unemployment CompensationCommission, 125 N.J.L., 52, 13 A.2d 646,647:
"`The argument [of the employer] is that, inasmuch as every employee was interested in the improvement of his working conditions, rate of pay and other matters related to his employment, therefore, each employee was "directly interested in the labor dispute which caused the stoppage of work." * * * The clear meaning of the language is toconfine disqualification to those who are creating the disputeor participating therein in order to enforce their demands.
To accept the prosecutor's construction would render every employee of a business, some of whose employees went on strike, ineligible for benefits, notwithstanding his non-participation therein and even though he might be opposed to *Page 360 
the labor dispute and decline to have any part therein. The use of the words "directly interested in the labor dispute" clearly limits their application to those employees directly interested in its furtherance by participation and activity therein. (Italics added.)'
"Some of the decisions of Unemployment Commissions which are in conflict with Kieckhefer decision construe the term `directly interested' to mean `directly affected.' But even under those decisions the claimants in the case at bar would be requalified for benefits because they were in no way affected by the dispute which involved only the refusal of the fly frame hands, battery hands and bobbin cleaning hands to work under the new conditions. The wages, hours and work loads of the claimants were in no way involved in the dispute, which concerned only the number of machines to be tended by the four categories of workers above mentioned."
It is therefore my opinion that the evidence here shows positively that the respondents neither participated in, financed, nor were they directly interested in such labor dispute, and there is no evidence to the contrary.
Did the respondents belong to the same grade or class as those employees who voluntarily refused to work?
The Regulations of the South Carolina Unemployment Commission provide for group test claims and it was under those regulations that these claims were filed. The rule under which these claims were filed is found at page 2866 of the Acts of 1940, and provides as follows: "After the determination as provided in said Subsection 2 of this Regulation, the Commission may, upon written request by a groupof workers, allow one of a group representing a grade orclass of workers similarly situated to file a claim for benefits, which shall be known as a `Group Test Claim,' and the Commission's decision as to the disqualification of the representatives shall be binding as to the entire group. The Commission may also provide that the filing of continued *Page 361 
claims by such representative of the group shall constitute continued claims for each individual of the said group." (Italics supplied.)
Acting under the foregoing rule the claimants filed their respective claims in this form:
                              "Columbia, South Carolina "October 10, 1940
"South Carolina Unemployment Compensation Commission
"1003 Main Street
"Columbia, South Carolina
Attention: Claims Division
"Gentlemen:
"We, the undersigned, beg leave to file this as a written request for Your Commission to consider the claims for unemployment compensation of all the Employees of the Pacific Mills, Hampton Division with the exception of those who voluntarily failed to report for work on or after September 16, 1940. We, the undersigned, represent all groups
and classes of the employees of the Pacific Mills, Hampton Division, with the exception of those above stated, and file this application for unemployment compensation on their behalf pursuant to Section 12, Subdivision D, 5 of the Rules and Regulations of Your Commission. (Italics supplied.)
"(Signed) MYRTLE CLOUGH KIRKLAND.
Weaver.
"C.L. TARLTON,
Loom Fixers,
"JEROME GOINS,
Section Men,
"ALICE PLAXICO,
Spinners,
"D.J. COLE,
Slasher Men,
"SIMON MIMS
 Doffers, *Page 362 
"C.M. QUITDIEL,
Frame Tenders,
"LUDIE GILIAN,
Spoolers,
"THADDEUS EUGENE GIBSON,
Cloth Room Help,
"LAWRENCE LEE,
Card Hands,
"GEORGE L. BROWN,
General Labor and all Auxiliary
Help Other Than Above
Named."
It is very significant that eleven different persons representing eleven different groups of craftsmen signed the claim, and it was accepted by the commission as being correct in form and in full compliance with the regulation. The commission thereby recognized that there were different classes of craftsmen, skilled in their respective fields, separate and distinct from each other in the manner and kind of work performed. If this be not true, and if there were only one class of workmen, consisting of all of those who participated in the manufacture of the product, the claim would have been filed, not by eleven different representativesof the various classes of crafts, but would have been filed by a single person representing all those employed by the Pacific Mills, Hampton Division, in the manufacture of the product. In view of the Act, the regulation and the claims as filed, it is readily apparent that the meaning of "class" or "grade" as construed by the commission and approved by the majority opinion herein makes meaningless the regulation of the commission hereinbefore set out, as well as the Act in question; for the reason that if all persons who doany work in the processing of the manufactured article belong to the same class or grade, regardless of the craft or trade to which they belong, there could be no classes or *Page 363 
grades, and therefore no "group test claims" filed as provided for in the regulation of the commission.
The term "class", as used in the Act, means those workers similarly situated, doing the same kind and nature of work, skilled in a special field or calling, and this forbids the idea that all textile workers belong to the same class. The term "grade" as used in the Act carries with it the idea of rank. In each craft or class of workmen in the textile industry there are those who act in supervisory capacities, that is, occupy a superior position to those who do the manual work. If this construction be not given to the terms of the Act, then the use of those terms in the Act and Regulation of the commission is meaningless. The meaning of "class" or "grade" as adopted by the commission and by the majority opinion of this Court, does violence to the declared policy of the legislature as set forth in Section 2 of the Act.
It is with the utmost deference to my brethren of the Court that I differ in the opinion of the Honorable Chief Justice, but for the reasons hereinabove set forth, I cannot concur.
It is therefore my opinion that the respondents herein were not disqualified from the benefits under the Act by reason of Section 5(d), but even if they had been so disqualified, they were requalified under Subsections 1 and 2 of Section 5(d). The decree of the Circuit Court should therefore be affirmed and made the judgment of this Court.